Citation Nr: 0726708	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for ear problems incurred 
as a result of an in-service head injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for ear problems 
incurred as a result of an in-service head injury.  In April 
2005, the veteran testified before the Board at a hearing 
that was held in Washington, D.C.  In August 2005, September 
2006, and February 2007, the Board remanded the claim for 
additional development.


FINDING OF FACT

The veteran's ear problems (bilateral hearing loss and 
tinnitus) are unrelated to his period of service, or to any 
incident therein, including an in-service head injury.


CONCLUSION OF LAW

Ear problems (bilateral hearing loss and tinnitus) were not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss and tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran's service medical records reflect that in 
December 1958 he fractured his left zygomatic arch and 
mandible while playing football.  While treatment records 
associated with these injuries are largely unavailable, those 
records that are available demonstrate that he was 
hospitalized for a period of 18 days as a result of these 
injuries.  His service medical records are otherwise silent 
as to complaints of ear trouble.  On examination in May 1959, 
prior to his separation from service, the veteran denied a 
history of ear trouble or hearing loss.  Physical examination 
revealed no abnormalities of the ears.  Audiological 
evaluation in May 1959 revealed 15/15 whisper voice testing.  
The Board accordingly finds that chronicity of ear problems 
in service is not established in this case.  38 C.F.R. 
§ 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his ear 
problems.  38 C.F.R. § 3.303(b).  While the veteran asserted 
in testimony before the Board that he has experienced ear 
problems on a daily basis since his separation from service, 
this allegation is not supported by the evidence of record.  
The first post-service clinical evidence of record is dated 
in October 1999.  At that time, the veteran denied 
experiencing tinnitus, vertigo, pain, or discharge from his 
ears.  Examination of the ears revealed no abnormalities.  On 
treatment for shortness of breath in February 2000, the 
examining physician noted an apparent slight loss of hearing.  
Audiological evaluation in 2001 revealed bilateral 
sensorineural hearing loss and tinnitus.  Subsequent clinical 
records dated to January 2006 show treatment for bilateral 
hearing loss but no other disabilities related to the ears.  
While the record reflects that the veteran has complained of 
dizziness, that dizziness has been determined to be related 
to orthostatic hypertension and not to any abnormality of the 
ears.  Additionally, a February 2007 Board decision denied 
service connection for a dizziness disorder.

The veteran underwent VA examination of the ears in April 
2007.  At that time, the veteran reported a history of an in-
service head injury as a result of which he experienced 
hearing loss and ringing of his ears.  He additionally 
complained of an ear ache and loss of equilibrium since the 
head injury.  The veteran admitted to a many-year post-
service history of occupational noise exposure.  Upon 
reviewing the veteran's claims file, the examiner noted that 
the veteran's service medical records demonstrated a head 
injury that did not involve trauma to the ears.  The examiner 
also noted that the veteran's complaints of dizziness had 
been related to orthostatic hypotension.  Physical 
examination in April 2007 revealed normal ears.  X-ray 
examination similarly revealed no abnormalities.  The 
examiner determined that there was insufficient evidence to 
warrant a diagnosis for the ears.  Accordingly, the veteran 
did not have any ear problems related to his period of active 
service.  

In April 2007, the veteran also underwent VA audiological 
examination.  At that time, the veteran complained of 
constant bilateral tinnitus that went away after he took pain 
medication.  Audiological examination revealed mild to 
moderately severe bilateral sensorineural hearing loss.  With 
regard to whether the veteran's tinnitus and bilateral 
hearing loss were related to the head injury he sustained in 
service, the examiner determined that she was unable to 
provide an opinion addressing that question without resorting 
to speculation.  However, the evidence of record weighed 
against such a finding, as the veteran's service medical 
records did not show any evidence of trauma to the ears, or 
any artery or nerve involvement as a result of the in-service 
head injury, and there was no current clinical evidence of 
any ear pathology.  Additionally, as the veteran's hearing 
loss was sensorineural in nature, and did not have any 
conductive component, it was unlikely that it was related to 
the injury in service.

The first clinical evidence of hearing loss, at the earliest, 
is dated in February 2000,  more than 40 years after the 
veteran's separation from service.  The first mention of 
tinnitus is dated in 2001.  Given the length of time between 
his separation from service and the initial notations of 
hearing loss and tinnitus, the veteran is not entitled to 
service connection for sensorineural hearing loss or tinnitus 
on a presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, including an in-service head 
injury, and the veteran's current ear problems (bilateral 
hearing loss and tinnitus).  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
ear problems as a result of an in-service head injury is not 
warranted.

The Board has considered the veteran's assertions that his 
ear problems are related to his service, including the in-
service head injury.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The Board finds that the file does not contain competent 
medical evidence demonstrating that the veteran's ear 
problems were incurred in or aggravated by his service.  
Furthermore, there is no competent evidence of record showing 
that any sensorineural hearing loss or tinnitus manifested 
during the year following the veteran's separation from 
service or that the sensorineural hearing loss or tinnitus 
are the result of an in-service head injury.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, October 2004, 
September 2005, March 2006, September 2006, and March 2007; a 
rating decision in May 2002; a statement of the case in 
August 2003; and supplemental statements of the case in 
February 2004 and March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for ear problems incurred as a result of 
an in-service head injury is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


